—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Richmond County (Clark, J.), dated June 13, 2000, which, upon a fact-finding order of the same court, dated March 31, 2000, finding that the petitioner had committed acts which, if committed by an adult, would have constituted the crimes of assault in the third degree and reckless endangerment in the second degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of one year. The appeal brings up for review the fact-finding order dated March 31, 2000.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence at the fact-finding hearing in the light most favorable to the presentment agency (see, Matter of David H., 69 NY2d 792; People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the fact-finding order. Upon the exercise of our factual review power, we are satisfied that the Family Court’s determination was not against the weight of the evidence (cf., CPL 470.15 [5]). Ritter, J. P., McGinity, Luciano and Feuerstein, JJ., concur.